By the Court:
The plaintiff was a corporation de facto at all events, and, as such, was in the undisputed possession and control of the road running along East street and Weber Avenue, under the grant it obtained from the Board of Supervisors of San Joaquin County, pursuant to the provisions of the Act of March 14th, 1868, enlarging the powers of the Board. In this condition of things the defendant entered upon the road along-Weber Avenue and took it into possession, and now undertakes to defend this action on the ground that the plaintiff was not a corporation de jure, nor de jure entitled to the franchise of which it has been by this means deprived.
We think that, under such circumstances, the title of the plaintiff cannot be inquired into by the defendant, who is a mere intruder upon the Weber Avenue road, and that, until ousted by some direct proceeding instituted for that purpose, its possession cannot be rightfully disturbed.
There is nothing in the other points.
Order denying new trial reversed and cause remanded.